UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51152 PetroHunter Energy Corporation (Exact name of registrant as specified in its charter) Maryland 98-0431245 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1875 Lawrence Street, Suite 1400, Denver, Colorado 80202 (Address of principal executive offices)(Zip Code) Registrant’s telephone number:(303) 572-8900 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 274,948,841shares of Common Stock, $.001 par value, as of August 17, 2007 PETROHUNTER ENERGY CORPORATION (A Development Company) CONSOLIDATED BALANCE SHEETS ASSETS - June 30, September 30 2007 2006 (unaudited) (unaudited) Current Assets Cash and cash equivalents $ 18,101 $ 10,631,776 Oil and gas receivables , net 895,426 - Oil and gas receivables - related party 73,616 35,656 Other receivables 105,697 22,290 Due from related parties - 921,344 Prepaid expenses and other assets 250,423 30,960 Total current assets 1,343,263 11,642,026 Property and Equipment, at cost Oil and gas properties under full cost, net 169,109,711 45,972,784 Deposit on pending oil and gas property acquistion, related party 2,243,777 - Furniture and equipment, net 788,527 550,213 172,142,015 46,522,997 Other Assets Due from joint interest owners 16,273,715 - Restricted cash 601,793 1,076,793 Deferred financing costs 340,256 - Total Assets $ 190,701,042 $ 59,241,816 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Checks written in anticipation of deposit $ 14,910 $ - Accounts payable and accrued expenses 19,051,344 9,644,236 Note payable - related party - current portion 3,080,000 0 Accrued interest payable 1,081,356 124,474 Accrued interest payable - related party 344,972 - Due to shareholder and related parties 1,488,607 197,785 Contracts payable - oil and gas properties - in default 1,850,000 - Convertible notes payable - in default 400,000 - Convertible notes payable - 400,000 Total current liabilities 27,311,189 10,366,495 Non Current Obligations Notes payable - related party 9,450,000 - Notes payable - net 21,709,061 - Asset retirement obligation 338,301 522,054 31,497,362 522,054 Total Liabilities 58,808,551 10,888,549 Common stock subscribed 2,767,500 - Commitments and Contingencies (Notes 3, 4, 5 ,7, 8, 9, 12) Stockholders' Equity Preferred stock, $.001 par value Authorized - 1,000,000 shares, issued, none Common stock, $.001 par value Authorized - 500,000,000 shares Issued and outstanding - 274,948,841 and 219,928,734 shares 274,949 219,929 Capital in excess of par value 169,937,269 70,944,172 Deficit accumulated during the development stage (41,087,227 ) (22,810,834 ) Total Stockholders' Equity 129,124,991 48,353,267 Total Liabilities and Stockholders' Equity $ 190,701,042 $ 59,241,816 The accompanying notes are an integral part of the consolidated financial statements. 2 PETROHUNTER ENERGY CORPORATION (A Development Company) CONSOLIDATED STATEMENTS OF OPERATIONS Three Three Months Ended Months Ended June 30, June 30, 2007 2006 (unaudited) (unaudited) Revenues Oil and gas revenues (Note 4) $ 846,920 $ - Costs and Expenses Lease operating expenses (Note 4) 211,260 - General and administrative 5,395,364 1,934,930 Property development - related - 1,245,000 Consulting fees- related party 75,000 - Depreciation, depletion, amortization, impairment and accretion (Note 4) 304,579 - Total operating expenses 5,986,203 3,179,930 Other Income (Expense) Interest income 6,310 - Interest expense (1,545,801 ) (1,295,118 ) Total other income (expense) (1,539,491 ) (1,295,118 ) Net Loss $ (6,678,774 ) $ (4,475,048 ) Net loss per common share - basic and diluted $ (0.03 ) $ (0.03 ) Weighted average number of common shares outstanding - basic and diluted 256,905,707 165,526,118 Cumulative from Inception Nine Nine (June 20, 2005) Months Ended Months Ended to June 30, June 30, June 30, 2007 2006 2007 (unaudited) (unaudited) (unaudited) Revenues Oil and gas revenues (Note 4) $ 2,185,294 $ - $ 2,220,950 Costs and Expenses Lease operating expenses (Note 4) 600,530 - 604,202 General and administrative 13,393,935 3,810,783 28,267,527 Property development - related 1,815,000 2,765,000 7,205,000 Consulting fees- related party 150,000 - 150,000 Depreciation, depletion, amortization, impairment and accretion Note 4) 1,068,109 - 1,141,246 Total operating expenses 17,027,574 6,575,783 40,275,402 Other Income (Expense) Interest income 20,699 - 23,333 Interest expense (3,454,813 ) (1,981,777 ) (5,963,535 ) Total other income (expense) (3,434,114 ) (1,981,777 ) (5,940,202 ) Net Loss $ (18,276,394 ) $ (8,557,560 ) $ (41,087,227 ) ` Net loss per common share - basic and diluted $ (0.08 ) $ (0.07 ) Weighted average number of common shares outstanding - basic and diluted 221,802,340 122,774,060 The accompanying notes are an integral part of the consolidated financial statements. 3 PETROHUNTER ENERGY CORPORATION (A Development Company) CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended June 30, 2007 (unaudited) Nine Months Ended June 30, 2006 (unaudited) Cumulative from Inception (June 20, 2005) to June 30, 2007 (unaudited) Cash flows used in operating activities Net loss $ (18,276,394 ) $ (8,557,560 ) $ (41,087,227 ) Adjustments to reconcile net loss to net cash (used) in operating activities Stock for expenditures advanced - - 100,000 Stock based compensation 7,304,762 1,353,090 17,316,806 Depreciation, depletion, amotization, impairment and accretion 1,068,108 - 1,141,245 Stock for financing costs 1,337,749 942,562 2,760,450 Amortization of discount and deferred financing costs 457,771 457,771 on notes payable - - Changes in assets and liabilities - Accounts receivable (943,177 ) - (1,001,123 ) Duefrom related party 847,728 - (73,617 ) Prepaids and other (53,986 ) (1,414,952 ) (62,937 ) Accounts payable and accrued expenses (179,861 ) 1,142,374 1,199,926 Due to shareholder and related parties 1,290,822 (648,421 ) 1,488,607 Net cash used in operating activities (7,146,477 ) (7,182,907 ) (17,760,098 ) Cash flows used in investing activities Additions to oil and gas properties (13,212,093 ) (20,731,982 ) (45,993,434 ) Due from joint interest owner (16,273,715 ) - (16,273,715 ) Deposit on oil and gas property acquisition, related party (2,243,777 ) (371,066 ) (2,243,777 ) Property and equipment (260,113 ) - (813,324 ) Restricted cash 475,000 (30,000 ) (601,793 ) Net cash used in investing activities (31,514,698 ) (21,133,048 ) (65,926,043 ) Cash flows from financing activities Proceeds from the sale of common stock 300,000 35,442,500 35,742,500 Proceeds from common stock subscribed 2,767,500 - 2,767,500 Proceeds from the issuance of notes payable 25,000,000 - 25,000,000 Payment of notes payable - related party - - - Proceeds from the exercise of warrants - - 1,000,000 Cash received upon recapitalization and merger - 20,949 20,949 Proceeds from issuance of convertible notes - 16,080,167 20,831,667 Offering and financing costs (20,000 ) (1,815,623 ) (1,658,374 ) - Net cash provided by financing activities 28,047,500 49,727,993 83,704,242 Net increase (decrease) in cash and cash equivalents (10,613,675 ) 21,412,038 18,101 Cash and cash equivalents, beginning of period 10,631,776 1,250,242 - Cash and cash equivalents, end of period $ 18,101 $ 22,662,280 $ 18,101 Supplemental schedule of cash flow information Cash paid for interest $ 1,302 $ - $ 1,029,655 Cash paid for income taxes $ - $ - $ - Supplemental disclosures of non-cash investing and financing activities Stock issued for expenditures advanced $ - $ 100,000 $ 100,000 Contracts for oil and gas properties $ 6,261,460 $ 11,773,960 Common stock issued for debt conversion $ - $ 21,194,167 $ 22,031,667 Common stock issued for commissions on offerings $ 200,000 $ 2,424,500 $ 3,100,201 Common stock issued for property and finders fee on property $ 4,510,150 $ - $ 6,710,150 Convertible debt issued for property $ - $ - $ 1,200,000 The accompanying notes are an integral part of the consolidated financial statements. 4 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE 1 — ORGANIZATION AND BASIS OF PRESENTATION PetroHunter Energy Corporation, formerly known as Digital Ecosystems Corp. (“Digital”), was incorporated on February 21, 2002 under the laws of the State of Nevada.On February 10, 2006, Digital entered into a Share Exchange Agreement (the “Agreement”) with GSL Energy Corporation (“GSL”) and certain shareholders of GSL pursuant to which Digital acquired more than 85% of the issued and outstanding shares of common stock of GSL, in exchange for shares of Digital’s common stock.On May 12, 2006, the parties to the Agreement completed the share exchange, and Digital changed its business to the business of GSL.Subsequent to the closing of the Agreement, Digital acquired all the remaining outstanding stock of GSL, and effective August14, 2006, Digital changed its name from Digital Ecosystems Corp. to PetroHunter Energy Corporation (“PetroHunter”) and changed its domicile to Maryland. As a result of the Agreement, GSL became a wholly owned subsidiary of PetroHunter.Since this transaction resulted in the former shareholders of GSL acquiring control of PetroHunter, for financial reporting purposes the business combination was accounted for as an additional capitalization of PetroHunter (a reverse acquisition with GSL as the accounting acquirer). GSL was incorporated under the laws of the State of Maryland on June 20, 2005 for the purpose of acquiring, exploring and developing oil and gas properties.GSL is considered a development stage company as defined by Statement of Financial Accounting Standards (“SFAS”) No. 7, and its principal activities since inception have been raising capital through the sale of common stock and convertible notes and the acquisition of oil and gas properties in the Western United States and Australia.In October 2006, GSL changed its name to PetroHunter Operating Company.On November 8, 2005, GSL formed Paleotechnology, Inc. (“Paleo”) as a wholly owned subsidiary for the purpose of exploring and developing new products and processes using by-products of petroleum extraction environments.On September 11, 2006, PetroHunter formed Petronian Oil Corporation, now known as PetroHunter Heavy Oil Ltd. (“Heavy Oil”), as a wholly owned subsidiary for the purpose of holding and developing the Company’s heavy oil assets.Effective September 30, 2006, PetroHunter acquired 50% of the outstanding common shares of Sweetpea Corporation Pty Ltd (“Sweetpea”), an Australian corporation; and effective January 1, 2007 acquired the remaining 50%.Sweetpea is the record owner of four exploration permits issued by the Northern Territory of Australia.On October 20, 2006, PetroHunter formed PetroHunter Energy NT Ltd., now known as PetroHunter Australia Ltd. (“PetroHunter Australia”), as a wholly owned subsidiary, for the purpose of holding and developing its assets in Australia.In May 2007, PetroHunter determined to dissolve PetroHunter Australia and formed a British Columbia corporation, Australia PetroHunter Ltd.Collectively, PetroHunter and its subsidiaries are referred to herein as the “Company”. NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The unaudited financial statements included herein were prepared from the records of the Company in accordance with generally accepted accounting principles in the United States applicable to interim financial statements and reflect all adjustments which are, in the opinion of management, necessary to provide a fair statement of the results of operations and financial position for the interim periods.Such financial statements conform to the presentation reflected in the Company’s Form 10-KSB filed with the Securities and Exchange Commission for the year ended September 30, 2006.The current interim period reported herein should be read in conjunction with the Company’s Form 10-KSB for the year ended September 30, 2006.The results of operations for the three and nine months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the full fiscal year ending September 30, 2007. 5 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) BASIS OF ACCOUNTING The accompanying financial statements have been prepared on the basis of accounting principles applicable to a going concern, which contemplates the realization of assets and extinguishment of liabilities in the normal course of business.As shown in the accompanying balance sheet the Company has incurred a cumulative net loss of $41,087,227 for the period from inception (June 20, 2005) to June 30, 2007, has a working capital deficit of $25,967,927 at June 30, 2007 and has significant capital expenditure commitments.As of June 30, 2007, the Company has received oil and gas revenue from its initial wells, and will require significant additional funding to sustain its operations and satisfy its contractual obligations for its planned oil and gas exploration and development operations.These factors, among others, may indicate that the Company may be unable to continue in existence.The Company’s financial statements do not include any adjustments related to the realization of the carrying value of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence.The Company’s ability to continue as a going concern is dependent upon its ability to obtain additional financing, in order to fund its planned operations and ultimately, to achieve profitable operations.Management believes that they can be successful in obtaining equity and/or debt financing which will enable the Company to continue in existence and establish itself as a going concern.The Company has sold approximately $83.7 million of notes, convertible notes and common stock through June 30, 2007.Subsequent to June 30, 2007 the Company has received an additional $5,500,000 under a mezzanine financing arrangement and $250,000 from a related party pursuant to a subordinated unsecured promissory note. (See Notes 9 and 13.)Management believes that the Company will be successful in raising additional funding to have sufficient capital to meet its obligations for its planned operations. DEVELOPMENT STAGE The Company is considered a development stage company as defined by Statement of Financial Accounting Standards (“SFAS”) No. 7, and its principal activities since inception have been raising capital through the sale of common stock and convertible notes and the acquisition of oil and gas properties in the Western United States and Australia.The Company has commenced initial test production from its first wells in the Piceance Basin of Colorado; however, management does not consider that the Company has commenced principal operations as of June 30, 2007. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements include PetroHunter for the three and nine months ended June 30, 2007.For the three and nine months ended June 30, 2006, the consolidated financial statements are those of GSL.All significant intercompany transactions have been eliminated upon consolidation. 6 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) OIL AND GAS PROPERTIES The Company utilizes the full cost method of accounting for oil and gas activities.Under this method, subject to a limitation based on estimated value, all costs associated with property acquisition, exploration and development, including costs of unsuccessful exploration, are capitalized within a cost center on a country basis.No gain or loss is recognized upon the sale or abandonment of undeveloped or producing oil and gas properties unless the sale represents a significant portion of oil and gas properties and the gain significantly alters the relationship between capitalized costs and proved oil and gas reserves of the cost center.Depreciation, depletion and amortization of oil and gas properties is computed on the units of production method based on proved reserves.Amortizable costs include estimates of future development costs of proved undeveloped reserves. Capitalized costs of oil and gas properties may not exceed an amount equal to the present value, discounted at 10%, of the estimated future net cash flows from proved oil and gas reserves plus the cost, or estimated fair market value, if lower, of unproved properties.Should capitalized costs exceed this ceiling, an impairment is recognized.The present value of estimated future net cash flows is computed by applying year end prices of oil and natural gas to estimated future production of proved oil and gas reserves as of year end, less estimated future expenditures to be incurred in developing and producing the proved reserves and assuming continuation of existing economic conditions.As of June 30, 2007, the Company has no proved reserves, has received revenue from testing and production on its initial wells, and all oil and gas property costs are considered to be unevaluated and are recorded at the lower of cost or estimated fair market value. ASSET RETIREMENT OBLIGATION The Company applies SFAS 143, “Accounting for Asset Retirement Obligations,” which addresses financial accounting and reporting for obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs.This statement requires companies to record the present value of obligations associated with the retirement of tangible long-lived assets in the period in which it is incurred.The liability is capitalized as part of the related long-lived asset’s carrying amount.Over time, accretion of the liability is recognized as an operating expense and the capitalized cost is depreciated over the expected useful life of the related asset.Asset retirement obligations (“ARO”) relate primarily to the plugging, dismantlement, removal, site reclamation and similar activities of its oil and gas properties. REVENUE RECOGNITION The Company recognizes oil and gas revenues from its interests in producing wells as oil and gas is produced and sold from these wells.The Company may have an interest with other producers in certain properties, in which case the Company uses the sales method to account for gas imbalances. Under this method, revenue is recorded on the basis of gas actually sold by the Company.In addition, the Company records revenue for its share of gas sold by other owners that cannot be volumetrically balanced in the future due to insufficient remaining reserves.The Company also reduces revenue for other owners’ gas sold by the Company that cannot be volumetrically balanced in the future due to insufficient remaining reserves.The Company’s remaining over- and under-produced gas balancing positions will be considered in the Company’s proved reserves.The Company has no gas balancing arrangements in place at June 30, 2007.Oil and gas sold is not significantly different from the Company’s product entitlement. 7 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) IMPAIRMENT The Company applies SFAS 144, “Accounting for the Impairment and Disposal of Long-Lived Assets,” which requires that long-lived assets to be held and used be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Oil and gas properties accounted for using the full cost method of accounting, the method utilized by the Company, are excluded from this requirement, but will continue to be subject to the ceiling test limitations.The Company’s unproved properties are evaluated periodically for the possibility of potential impairment.During the three months ended December 31, 2006, management of the Company determined not to proceed with further evaluation or exploration of its South Bronco project in the Piceance Basin of Colorado, charged to operations an impairment expense of $550,790.No additional impairment expense was recognized during the three months ended June 30, 2007. INCOME TAXES The Company has adopted the provisions of SFAS 109, “Accounting for Income Taxes.”SFAS 109 requires recognition of deferred tax liabilities and assets for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred tax liabilities and assets are determined based on the difference between the financial statement and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. Temporary differences between the time of reporting certain items for financial and tax reporting purposes consist primarily of exploration and development costs on oil and gas properties, and stock based compensation of options granted. USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. The Company’s financial statements are based on a number of significant estimates, including oil and gas reserve quantities, which are the basis for the calculation of depreciation, depletion and impairment of oil and gas properties, and timing and costs associated with its retirement obligations. The oil and gas industry is subject, by its nature, to environmental hazards and clean-up costs.At this time, management knows of no substantial costs from environmental accidents or events for which the Company may be currently liable.In addition, the Company’s oil and gas business makes it vulnerable to changes in wellhead prices of crude oil and natural gas.Such prices have been volatile in the past and can be expected to be volatile in the future.By definition, proved reserves are based on current oil and gas prices and estimated reserves.Price declines reduce the estimated quantity of proved reserves and increase annual amortization expense (which is based on proved reserves). 8 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) LOSS PER COMMON SHARE Basic (loss)per share is based on the weighted average number of common shares outstanding during the period.Diluted (loss)per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock.Convertible equity instruments such as stock options and convertible debentures are excluded from the computation of diluted loss per share, as the effect of the assumed exercises would be anti-dilutive.The dilutive weighted average number of common shares outstanding excluded potential common shares from stock options and warrants of approximately 61,552,500 for the period ended June 30, 2007. SHARE BASED COMPENSATION Effective October 1, 2005, the Company adopted SFAS123(R), “Accounting for Stock-Based Compensation,” using the modified prospective method, which results in the provisions of SFAS 123(R) being applied to the consolidated financial statements on a going-forward basis.Prior periods have not been restated.SFAS 123(R) requires companies to recognize share-based payments to employees as compensation expense on a fair value method.Under the fair value recognition provisions of SFAS 123(R), stock-based compensation cost is measured at the grant date based on the fair value of the award and is recognized as expense over the service period, which generally represents the vesting period.The expense recognized over the service period is required to include an estimate of the awards that will be forfeited.Prior to the three months ended June 30, 2007 no such forfeitures have occurred.During the three months ended June 30, 2007, 100,000 options were forfeited by a former employee, and 10,000,000 were cancelled by the Company’s majority shareholder.Based upon the relatively insignificant number of forfeitures to date, the Company is assuming no forfeitures going forward based on the Company’s historical forfeiture experience.The Company will continue to monitor forfeitures in the future, and as appropriate, adjust the recognition of future stock based compensation expense to reflect such forfeitures.The fair value of stock options is calculated using the Black-Scholes option-pricing model. As of June 30, 2007, under the provisions of the Company’s 2005 Stock Option Plan (the “Plan”), options to purchase an aggregate of 24,365,000 shares of the Company’s common stock were outstanding, of which 8,773,000 are exercisable.These options were granted to the Company’s officers, directors and consultants in August of 2005 and 2006, and in May 2007 vesting 20% at grant date and 20% per year on the anniversary of the grant date for the next four years.In February 2007 options were granted to directors of the Company that vest 50% at grant and 50% one year from grant.Each option granted under the Plan has an exercise price equal to the fair market value per share of the Company’s common stock at the date of grant and each option expires and terminates, if not exercised sooner, five years from the grant date.In addition the Company has granted non-qualified options outside of the Plan to purchase an aggregate of 10,145,000 shares of the Company’s common stock of which 6,087,000 are exercisable.These options vest 60% at grant date and 20% per year on the anniversary of the grant date for the next two years.Stock-based compensation expense of $3,688,038 and $7,304,762 before tax, was charged to operations as compensation expense for the three and nine months ended June 30, 2007. 9 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) CASH AND CASH EQUIVALENTS For purposes of reporting cash flows, the Company considers as cash equivalents all highly liquid investments with a maturity of three months or less at the time of purchase.Restricted cash at June 30, 2007 consists of certificates of deposit underlying letters of credit for exploration permits, state and local plugging and abandonment bonds and guarantees to vendors. CONCENTRATION OF CREDIT RISK Financial instruments, which potentially subject the Company to concentrations of credit risk, consist of cash.The Company maintains cash accounts at one financial institution.The Company periodically evaluates the credit worthiness of financial institutions, and maintains cash accounts only in large high quality financial institutions, thereby minimizing exposure for deposits in excess of federally insured amounts.On occasion, the Company may have cash in banks in excess of federally insured amounts.The Company believes that credit risk associated with cash is remote. FAIR VALUE The carrying amount reported in the balance sheet for cash, receivables, prepaids, accounts payable and accrued liabilities approximates fair value because of the immediate or short-term maturity of these financial instruments. Based upon the borrowing rates currently available to the Company for loans with similar terms and average maturities, the fair value of convertible notes approximates their carrying value. OFF BALANCE SHEET ARRANGEMENTS The Company has no off balance sheet arrangements. NOTE 3 — AGREEMENT WITH MAB RESOURCES LLC Effective January 1, 2007, the Company and MAB Resources LLC (“MAB”) entered into an Acquisition and Consulting Agreement (the “MAB Consulting Agreement”), as amended, which replaced in its entirety the Management and Development Agreement (the “Development Agreement”) entered into July 1, 2005, and materially revised the relationship between MAB and the Company.MAB is a Delaware limited liability company and the largest shareholder of the Company.MAB is in the business of oil and gas exploration and development.Under the terms of the Consulting Agreement: · The Company’s working interest in all its oil and gas properties doubled (from 50% undivided interest in the properties to 100%); · The Company’s prior obligation to carry MAB for its 50% portion of the first $700 million in capital costs was eliminated; · The Company’s aggregate monthly payments to MAB related to the existing properties were reduced from $600,000 to (i) $25,000 for consulting, plus (ii) $225,000 for payments under a $13.5 million promissory note as partial consideration for MAB’s assignment of its previous undivided 50% working interest in the properties; 10 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE 3 — AGREEMENT WITH MAB RESOURCES LLC (Continued) · MAB’s 3% overriding royalty was increased to 5% (the “Override”), but the Override does not apply to the Company’s Piceance II properties, and does not apply to the extent that the Override would cause the Company’s net revenue interest under an oil and gas lease to be less than 75%; · MAB will receive 7% of the issued and outstanding shares of AustraliaPetroHunter, as of the date that the Company receives Australia PetroHunter shares in consideration for the Company’s assignment of its rights and obligations in the Northern Territory (Australia) permits to Australia PetroHunter. · MAB will receive 7% of the issued and outstanding shares of Heavy Oil in consideration for MAB’s assignment of its interests in the Utah and Montana leases. Under the MAB Consulting Agreement the Company issued 50,000,000 shares of the Company’s common stock to MAB.MAB has the right and opportunity to receive up to an additional 50,000,000 shares, to be issued over a five-year period in specified numbers of shares that are tied to the Company’s performance in booking reserves.The MAB Consulting Agreement, including the monthly payments to MAB, terminates after five years, except MAB’s overriding royalty continues for the life of the properties. The Company has accounted for the acquisition component of the MAB Consulting Agreement in accordance with the purchase accounting provisions of SFAS 141 “Business Combinations.”Accordingly, the Company has capitalized as oil and gas properties the $13,500,000 promissory note and the $81,000,000 fair market value of the 50,000,000 shares issued to MAB, based on the trading price of the Company’s common stock on the trading date immediately preceding the effective date of the transaction.The $25,000 per month consulting fees are charged to operations as incurred. Commencing July 1, 2005 and continuing through December 31, 2006, the Company and MAB operated pursuant to the Development Agreement, and a series of individual property agreements (collectively, the “EDAs”).The Development Agreement sets forth: (a)MAB’s obligation to assign to the Company a minimum 50% undivided interest in any and all oil and gas assets which MAB acquires from third parties in the future; and (b)MAB’s and the Company’s long-term relationship regarding the ownership and operation of all jointly-owned properties.Each of the Properties acquired was covered by a property-specific EDA that is consistent with the terms of the Development Agreement. NOTE 4 — OIL AND GAS PROPERTIES Commencing effective July 1, 2005 and continuing through December 31, 2006, the Company entered into a Management and Development Agreement (the “DevelopmentAgreement”) and a series of property-specific Exploration and Development Agreements (collectively, the “EDAs”) pursuant to the Development Agreement with MAB.Effective January 1, 2007, the Development Agreement and the EDA’s were replaced in their entirety by the Consulting Agreement with MAB as discussed in Note 3 above. 11 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE 4 — OIL AND GAS PROPERTIES (Continued) The following description of the Company’s oil and gas property acquisitions for the period from October 1, 2006 to December 31, 2006 is pursuant to the original Development Agreement and related EDA’s.All references to the Company’s obligations to pay “project development costs” pertaining to the following properties means the specified amount of capital expenditures (for each such property), which were credited against the Company’s obligation to carry MAB for MAB’s 50% portion of such expenditures. On November 28, 2006, MAB entered into an agreement with Maralex Resources, Inc. and Adelante Oil & Gas, LLC (collectively, “Maralex”) for the acquisition and development of the Sugarloaf Prospect in Garfield County, Colorado (the “Maralex Agreement”).Under the terms of the Maralex Agreement, an initial payment of $100,000 was made upon execution and the balance of $2.9 million cash and issuance of 2,428,100 shares of the Company’s common stock was due on January 15, 2007.The Company has recorded the $2.9 million obligation as a contract payable and the fair market value of the shares to be issued of $4,127,770, based on the closing price of the Company’s common stock as of the date of the Maralex Agreement.The Company and Maralex have amended the terms of the Maralex Agreement on three occasions since the original Maralex Agreement was executed, amending the payment dates, issuing 1,571,900 additional shares the Company’s common stock and agreeing to increase the amount of cash due under the agreement by a total of $287,812.As of June 30, 2007 the Company owes Maralex a balance of $1,850,000 under the Maralex Agreement.On June 29, 2007 Maralex notified the Company it was in default under the terms of the Maralex Agreement, as amended.If the Company fails to make payment of the remaining balance by August 28, 2007, Maralex may, at its option, return up to 80% of the shares of Company stock previously issued to it and the Company will reassign to Maralex all leases acquired under the Maralex Agreement. On November 14, 2006, the Company and Lakes Oil N.L. entered into an agreement (the “Lakes Agreement”) under which they would jointly develop Lakes Oil’s onshore petroleum prospects (focusing on unconventional gas resources) in the Gippsland and Otway basins in Victoria, Australia.The arrangement was subject to various conditions precedent, including completion of satisfactory due diligence, and the satisfactory processing of certain retention lease applications.Under the Lakes Agreement, the Company or its subsidiary company Sweetpea would initially farm into 33-1/3% of Lakes Oil’s permits by spending $7 million in Lakes Oil’s permits.In addition, the Company would subscribe for $3 million in new shares in Lakes Oil at 1.5 cents (Australian).The Company also had the right to increase its position in Lakes Oil’s permits with two further 16-2/3% farm-in tranches of $10 million each, exercisable within 12 months and 24 months, respectively, from the date of the first closing under the Agreement (the “Closing”).Under the Lakes Agreement, the Company had the right to participate in the same proportion in any permits which are non-contiguous to existing permits acquired by Lakes within two years from the Closing, and any contiguous permits acquired by Lakes moving forward, and the Company had a first right of refusal in other permits acquired by Lakes within five years from the Closing.The Company was to assume Lakes Oil’s position as operator of the permits.The Lakes Agreement expired pursuant to the terms of the Agreement, and the Company and Lakes are in ongoing discussions and negotiations to renew or extend the Agreement under revised terms. 12 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE 4 — OIL AND GAS PROPERTIES (Continued) On December 29, 2006, the Company entered into an agreement (“PSA”) with Galaxy Energy Corporation (“Galaxy”) and its wholly owned subsidiary, Dolphin Energy Corporation (“Dolphin”), a related party, for the Company to purchase, through its wholly owned subsidiary, PetroHunter Operating Company, all of Galaxy’s and Dolphin’s oil and gas interests in the Powder River Basin of Wyoming and Montana.The controlling owner of PetroHunter’s largest single shareholder (MAB Resources LLC) is Marc A. Bruner.Mr. Bruner is a 14.3% beneficial shareholder of Galaxy and the father of the President and Chief Executive Officer of Galaxy.Dolphin owns an average 86% working interest in 197 oil and gas wells in the Powder River Basin. Twenty-two wells are currently selling gas at an average rate of 850,000 cubic feet a day.The remaining wells are in various stages of dewatering, shut-in waiting on pipeline, or waiting to be completed. The PSA provides for the Company to pay $45 million to acquire all of Galaxy’s and Dolphin’s oil and gas interests in Sheridan, Johnson, Converse and Campbell Counties in Wyoming, and in Big Horn, Custer, Powder River and Rosebud Counties in Montana.The purchase price will be $20 million in cash and $25 million in shares of the Company’s common stock.Closing of the transaction will be subject to approval by Galaxy’s senior lenders, approval in its discretion of all matters by the Company’s Board of Directors, including the Company receiving financing on terms acceptable to it, and various other terms and conditions.Closing of the transaction, which was originally scheduled to occur by February 28, 2007, has been extended until August 31, 2007.Either party may terminate the agreement if the closing has not occurred by August 31, 2007.The Company has paid to Galaxy a $2 million earnest money payment due under the terms of the agreement and has advanced an additional $243,777 towards operating costs of the assets to be acquired.In the event the sale is not consummated, the amounts advanced to Galaxy will be converted to unsecured notes payable by Galaxy to the Company. On March 21, 2007, the Company entered into a Partial Assignment of Contract and Guarantee (the “Assignment”) with MAB.Pursuant to this Assignment, the Company assigned MAB its right to purchase an undivided 45% interest in oil and gas interests in the Powder River Basin of Wyoming and Montana, which right PetroHunter obtained in the PSA with Galaxy.As consideration for the Assignment, MAB assumed the Company’s obligation under the PSA to pay Galaxy $25 million in PetroHunter common stock.MAB also agreed to indemnify the Company against costs relating to or arising out of the termination or breach of the PSA by Galaxy or Dolphin, and MAB agreed to guarantee the payment of principal and interest due to the Company in the event the PSA does not close. In February and March 2007, the Company received notice it was in default for failure to make timely payments of amounts due for drilling and completion operations, under the terms of a Joint Operating Agreement with an oil and gas operator (the “Operator”) and certain Well Participation and Farmout Agreements (the “Farmouts”) with a different third party oil and gas operator (the “Farmor”).On March 29, 2007, the Farmor notified the Company it was exercising its rights under the Farmouts to terminate the Farmouts and resume ownership of the working interests in six wells drilled on the farmout acreage.The Farmor refunded all amounts paid by the Company to drill the wells, and credited the Company for the remaining balance due to the Operator.The Company had recorded, through March 31, 2007, $2,470,100 of oil and gas sales revenue, $417,358 of lease operating and production tax expense and $426,566 of depreciation, depletion and amortization from the six wells in which it had held a contractual interest. 13 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE 4 — OIL AND GAS PROPERTIES (Continued) Accordingly, the accompanying financial statements as of June 30, 2007, and for the nine months then ended, have been adjusted from those previously presented at March 31, 2007, to retroactively eliminate the oil and gas sales, and related costs and expenses, from the terminated six wells.The Company will restate the financial statements included in its Form 10-Q filed for the period ended March 31, 2007 to give effect to this transaction. The Company’s exploration projects continue to be evaluated, and management believes that the carrying costs of these projects are recoverable.Should the Company be unsuccessful in its exploration activities, the carrying cost of these prospects will be charged to operations.The Company charged to operations all property development costs incurred to MAB under the related EDA’s.None of the Company’s projects had production as of the date of acquisition and, as of June 30, 2007, the Company had received revenues from initial testing and production on certain of its projects. NOTE 5 DUE FROM JOINT INTEREST OWNERS The Company has been in negotiations with unrelated third party oil and gas operators (the “Third Parties”) to exchange leasehold interests in certain oil and gas leases in the Piceance Basin of Colorado held by the Company for interests in certain oil and gas leases held by the Third Parties in the Piceance Basin.During the nine months ended June 30, 2007, the Company had drilled, as operator, 14 wells on oil and gas leases which are subject to the above-described negotiations.As of June 30, 2007 the Company has recorded only its share of costs in the 14 wells, based upon its record title interest, as Oil and Gas Properties, and has recorded the costs incurred on behalf of the Third Parties, as Due From Joint Interest Owners.At June 30, 2007, this amount totaled $16,273,715.In the event the negotiations are successfully consummated, the Company’s interest in those leases will increase to 100% and the balance Due From Joint Interest Owners will be reclassified to Oil and Gas Properties.In the event the negotiations are not successfully consummated, the Third Parties will be obligated to reimburse the Company for all costs incurred for the Third Parties’ working interest.Management believes the transaction will be successfully consummated in the fourth quarter of fiscal 2007, and that the amounts classified as Due from Joint Interest Owners at June 30, 2007 will subsequently be reclassified to Oil and Gas Properties. NOTE6 - ASSET RETIREMENT OBLIGATION SFAS 143, “Accounting for Asset Retirement Obligations,” addresses financial accounting and reporting for obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs.This statement requires companies to record the present value of obligations associated with the retirement of tangible long-lived assets in the period in which it is incurred.The liability is capitalized as part of the related long-lived asset’s carrying amount.Over time, accretion of the liability is recognized as an operating expense and the capitalized cost is depreciated over the expected useful life of the related asset.The Company’s asset retirement obligations relate primarily to the plugging, dismantlement, removal, site reclamation and similar activities of its oil and gas properties. 14 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE6 - ASSET RETIREMENT OBLIGATION (Continued) The following table summarizes activity related to the accounting for asset retirement obligations for the nine months ended June 30, 2007 and 2006: 2007 2006 Asset retirement obligations, beginning of period $ 522,054 $ - Liabilities incurred 27,424 - Revisions to estimates (213,825 ) Liabilities settled - - Accretion expense 2,648 - Asset retirement obligations, end of period $ 338,301 $ - NOTE 7— CONVERTIBLE NOTES Prior to the merger with GSL on May12, 2006, Digital entered into five separate loan agreements, aggregating $400,000, due one year from issuance, commencing October11, 2006.The loans bear interest at 12% per annum, are unsecured, and are convertible at the option of the lender, at any time during the term of the loan or upon maturity, at a price per share equal to the closing price of the Company’s common shares on the OTC.BB market on the day preceding notice from the lender of its intent to convert the loan.As of June 30, 2007, the Company was in default on payment of the note and is in discussions with the holders to convert the notes and accrued interest into stock of the Company In December 2006, PetroHunter Australia, commenced the sale, pursuant to a private placement, of up to $50,000,000 of convertible notes.As of January 8, 2007, the Company had received proceeds of $1,530,000 from the offering.In February 2007, the Company terminated the offering, and refunded $30,000 to four investors, and converted $1,500,000 from one investor as the initial funding under a Credit and Security Agreement entered into January 9, 2007.(See Note 9.) NOTE 8 NOTE PAYABLE RELATED PARTY Effective January 1, 2007, in conjunction with the MAB Consulting Agreement, the Company issued a $13.5 million promissory note (the “requires monthly MAB Note”) as partial consideration for MAB’s assignment of its undivided 50% working interest in the oil and gas properties (Note 3).The MAB Note bears interest at a rate equal to LIBOR and principal payments of $225,000 plus interest commencing January 31, 2007.As of June 30, 2007, the outstanding balance of the MAB Note was $12,050,000 of which $3,080,000 was currently due, including $724,972 of principal and interest that was past due.The Company was not in compliance with various covenants under the MAB note as of June 30, 2007. MAB has waived and released PetroHunter from any and all defaults, failures to perform, and any other failures to meet its obligations. 15 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE9 NOTE PAYABLE On January 9, 2007, the Company entered into a Credit and Security Agreement (the “January 2007 Credit Facility”) with Global Project Finance AG, a Swiss company (“Global”), for mezzanine financing in the amount of $15 million.The January 2007 Credit Facility provides for an interest rate of 6.75% over prime, and is collateralized by a first perfected lien on the Company’s assets, limited to the specific portion of the assets to which the loan proceeds are applied by the Company.The Company has applied most of the proceeds of this loan to its drilling and development operations in the Piceance Basin, Colorado.The terms of the January 2007 Credit Facility also provide for the issuance of 1,000,000 warrants of the Company’s shares upon execution of the Credit Facility, and an additional 200,000 warrants, for each $1 million draw down of the credit facility up to $15 million.The warrants will be exercisable until January 9, 2012.The exercise price of the warrants will be equal to 120% of the weighted average price of the Company’s stock for the 30 days immediately prior to each warrant issuance date.The fair value of the warrants was estimated as of each respective issue date under the Black-Scholes pricing model, with the following assumptions: common stock based on market price of at issue date, zero dividends, expected volatility of 69.2% to 71.4%, risk free interest rate of 4.5% to 4.75% and expected life of 2.5 years.The fair value of the debenture warrants of $2,196,421 was recorded as a discount to the note and is being amortized over the life of the note.During the nine months ended June 30, 2007, amortization of discount in the amount of $364,716 was included in interest expense. Global and its controlling shareholder were shareholders of the Company prior to the Financing.The initial draw down of $1,500,000 was converted from the PetroHunter Australia convertible note offering (see Note 7).As of June 30, 2007, the Company has drawn down all $15,000,000 on the January 2007 Credit Facility. On May 21, 2007, the Company entered into a second Credit and Security Agreement with Global (the “May 2007 Credit Facility”).Under that Agreement, Global agreed to use its best efforts to advance up to $60,000,000 over the next 18 months.Interest accrues at 6.75% over the prime rate and is payable quarterly beginning June 30, 2007.The Company is to begin making principal payments on the loan beginning at the end of the first quarter following the end of the 18-month funding period, with the maturity date of the loan being 30 months from the date of the Agreement. The loan is collateralized by a first perfected security interest on the Piceance II, Buckskin Mesa and Sugar Loaf projects in the Piceance Basin, Colorado (the “Security Interest”). Global received warrants to purchase 2,000,000 of the Company’s shares upon execution of the May 2007 Credit Facility and 400,000 warrants for each $1,000,000 advanced under the credit facility.The warrants are exercisable until May 21, 2012 prices equal to 120% of the volume-weighted average price of the stock for the 30 days immediately preceding each warrant issuance date.The fair value of the warrants was estimated as of each respective issue date under the Black-Scholes pricing model, with the following assumptions: common stock based on market price of at issue date, zero dividends, expected volatility of 69.2% to 71.8%, risk free interest rate of 4.5% to 4.875% and expected life of 2.5 years.The fair value of the debenture warrants of $1,522,547 was recorded as a discount to the note and is being amortized over the life of the note.During the three months ended June 30, 2007, amortization of discount in the amount of $63,313 was included in interest expense.In addition, upon each advance, Global receives a fee equal to 2% of the amount of the advance. 16 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE9 NOTE PAYABLE (Continued) With respect to the January 2007 Credit Facility, the Company agreed to extend to Global the same terms as those contained in this May 2007 Credit Facility on a “most favored nation” basis.The Security Interest collateralizes the Company’s obligations under both credit facilities on a pro rata basis. As of June 30, 2007, the Company was in default of payment of $1,329,926, which was interest and Global’s fee under the Credit Facilities.The Company was also not in compliance with various covenants under the Global Credit Facilities as of June 30, 2007. Global haswaived and released PetroHunter from any and all defaults, failures to perform, and any other failures to meet its obligations. NOTE 10 — STOCKHOLDERS’ EQUITY COMMON STOCK During the nine months ended June 30, 2007 the Company issued common stock as follows: · 3,000,000 shares for oil and gas properties, · 50,000,000 for oil and gas properties to Related Party, · 256,000 shares for oil and gas properties and transaction finance costs, · 121,250 shares for commission on convertible debt issue, · 475,000 for transaction finance costs, · 642,857 for cash and transaction finance costs, · 525,000 for transaction finance costs. COMMON STOCK SUBSCRIBED On November 6, 2006, the Company commenced the sale of a maximum $125,000,000 pursuant to a private placement of units at $1.50 per unit.Each unit consisted of one share of the Company’s common stock and one-half common stock purchase warrant.A whole common stock purchase warrant entitled the purchaser to acquire one share of the Company’s common stock at an exercise price of $1.88 per share through December 31, 2007.In February 2007, the Board of Directors determined that the composition of the units being offered would be restructured, and those investors who had subscribed in the offering would be offered the opportunity to rescind their subscriptions or to participate on the same terms as ultimately defined for the restructured offering.As of June 30, 2007, the Company has received subscriptions for $2,767,500 for the sale of units pursuant to the private placement, of which $2,250,000 was from a related party, and has recorded the proceeds and outstanding subscriptions from the offering as “Common Stock Subscribed”. STOCK OPTION PLAN The Company adopted the 2005 Stock Option Plan (the “Plan”), as amended.Under the Plan, stock options may be granted at an exercise price not less than the fair market value of the Company’s common stock at the date of grant.Options may be granted to key employees and other persons who contribute to the success of the Company.The Company has reserved 40,000,000 shares of common stock for the plan.At June 30, 2007, options to purchase 15,635,000 shares were available to be granted pursuant to the stock option plan. 17 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE 10 — STOCKHOLDERS’ EQUITY (Continued) STOCK OPTION PLAN (Continued) A summary of option activity under the Plan for the nine months ended June 30, 2007 is presented below: Weighted Weighted Average Average Aggregate Number of Exercise Contractual Intrinsic Shares Price Term (Years) Value Options outstanding - October 1, 2006 32,295,000 $1.16 Grantedduring the period 2,170,000 $1.11 Exercised during the period - Forfeited during the period (100,000) $2.10 Cancelled during the period (10,000,000) $0.50 Expired during the period - Options outstanding - June 30, 2007 24,365,000 $1.42 3.80 $90,000 Exercisable at June 30, 2007 8,773,000 $0.96 3.55 $54,000 The aggregate intrinsic value in the table above represents the total pretax intrinsic value (i.e., the difference between our closing stock price on June 30, 2007 and the exercise price, multiplied by the number of shares) that would have been received by the option holders had all option holders exercised their options on June 30, 2007.There have not been any options exercised during the nine months ended June 30, 2007. NON-QUALIFIED STOCK OPTIONS The Company also authorized and issued 10,145,000 of non-qualified stock options to employees and non-employee consultants.The options were granted at an exercise price of $0.50 per share vest 60% at grant date and 20% per year at the one and two-year anniversary of the grant date and expire on May 21, 2012.As of June 30, 2007, 6,087,000 non-qualified options were exercisable. WARRANTS The following stock purchase warrants were outstanding at June 30, 2007: Number of Shares Exercise Price Expiry Date 34,442,500 (1) $1.00 2011 4,000,000 (2) 6,000,000 (3) $1.30-$2.10 $0.67-$1.39 2012 2012 (1) During 2006, the Company issued 35,442,500 stock purchase warrants in conjunction with the unit sale of common stock.The warrants are exercisable for a period of five years from date of issuance at an exercise price of $1.00 per share. 18 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE 10 — STOCKHOLDERS’ EQUITY (Continued) WARRANTS (Continued) (2) Pursuant to the January 2007 Credit Facility (Note 9), the Company issued 1,000,000 stock purchase warrants upon execution of the Credit Agreement, andan additional3,000,000 warrantsfor draws on the facility.The warrants are exercisable for five years from the date of draw.The exercise price of the warrants is 120% of the weighted average price of the Company’s stock for the 30 days immediately prior to each warrant issuance date. (3) Pursuant to the May 2007 Credit Facility (Note 9), the Company issued 2,000,000 stock purchase warrants upon execution of the Credit Agreement and an additional 4,000,000 warrants for draws on the facility.The warrants are exercisable for five years from the date of draw.The exercise price of the warrants is 120% of the weighted average price of the Company’s stock for the 30 days immediately prior to each warrant issuance date. NOTE 11 — RELATED PARTY TRANSACTIONS During the nine months ended June 30, 2007, pursuant to the MAB Agreement and the $13.5 million promissory note issued thereunder (see Note 3), the Company incurred interest expense of $344,972 and made principal payments of $970,000.As of June 30, 2007, the Company owed MAB principal and accrued interest of $12,907,972 under the terms of the promissory note. During the nine months ended June 30, 2007, the Company incurred $150,000 of consulting fees pursuant to the MAB Agreement and $1,815,000 in property development costs to MAB under the Development Agreement between MAB and the Company.At June 30, 2007, in addition to the amount due under the promissory note as discussed above, MAB was owed $697,402 by the Company for consulting fees and other expenditures incurred on behalf of the Company. On March 21, 2007, the Company entered into a Partial Assignment of Contract and Guarantee (the “Assignment”) with MAB.Pursuant to this Assignment, the Company assigned MAB its right to purchase an undivided 45% interest in oil and gas interests in the Powder River Basin of Wyoming and Montana, which right the Company obtained in the PSA with Galaxy (see Note 4).As consideration for the Assignment, MAB assumed the Company’s obligation under the PSA to pay Galaxy $25 million in PetroHunter common stock.MAB also agreed to indemnify the Company against costs relating to or arising out of the termination or breach of the PSA by Galaxy or Dolphin, and MAB agreed to guarantee the payment of principal and interest due to the Company in the event the PSA does not close. At June 30, 2007, the Company is owed $73,619 from MAB for oil and gas revenues for its share of initial production earned through December 31, 2006 pursuant to the Development and EDA agreements with MAB, and the Company owes MAB $422,881 for oil and gas revenues received by the Company on behalf of MAB. 19 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE 11 — RELATED PARTY TRANSACTIONS (Continued) In June 2006, the Company entered into an Office Sharing Agreement with Falcon Oil
